DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 was filed on the mailing date of the application on 10/14/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 13 and 15, though the prior art Zhou et al.(US 2008/0316202) teaches subdividing a surface mesh to generation a more smooth detailed mesh (0018 lines 1-5 and 0019 lines 1-6), Zhou et al. fails to teach smoothing the at least a portion of the complex modeled surface based on continuity, wherein the smoothing comprises determining a measure of continuity at an interface between each pair of 15adjoining surface patches from the at least three surface patches, and modifying positions of at least a subset of the at least eight control vertices, thereby modifying the at least three surface patches, by targeting an overall improvement in the measures of continuity for the interfaces between the pairs of adjoining surface patches from the at least three surface patches, while also targeting an overall minimum of 20modification of positions of the at least eight control vertices; and processing the modified positions of the at least a subset of the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Said Broome/Primary Examiner, Art Unit 3649